PER CURIAM.
1 Writ granted. There is no error in the trial court’s determinations that the claim is barred by the post-conviction limitations period, La.C.Cr.P. art. 930.8(A), and that, regardless, the claim asserted by relator would not entitle him to relief. Therefore, the court of appeal’s ruling directing the trial court to conduct an evidentiary hearing, State ex rel. Stevenson v. Cain, 15-0140 (La.App. 5 Cir. 5/5/14) (unpub’d), is reversed and the trial court’s ruling denying relator’s application for post-conviction relief is reinstated.
JOHNSON, C.J., not signing.
*154WEIMER, J., would order an opposition before considering the writ.
HUGHES, J., not signing.